
	

114 S2724 IS: Separation of Powers Restoration Act of 2016
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2724
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2016
			Mr. Hatch (for himself, Mr. Grassley, Mr. Lee, Mr. Lankford, Mr. Flake, Mr. Tillis, Mr. Cruz, Mr. Sasse, Mr. Cornyn, Mr. Sullivan, Mr. Inhofe, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 5, United States Code, with respect to the judicial review of agency interpretations
			 of statutory and regulatory provisions.
	
	
		1.Short title
 This Act may be cited as the Separation of Powers Restoration Act of 2016.
 2.Judicial review of statutory and regulatory interpretationsSection 706 of title 5, United States Code, is amended, in the matter preceding paragraph (1), by striking all relevant questions of law, interpret constitutional and statutory provisions and inserting de novo all relevant questions of law, including the interpretation of constitutional and statutory provisions and rules.
		
